Citation Nr: 1542608	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-46 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to February 1989 and a period of active duty for training (ACDUTRA) from February 1990 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2008 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge at a January 2011 videoconference hearing.  A transcript of this hearing is of record.

In June 2011, the Board, in pertinent part, remanded the service connection claims for a neck disorder and sleep apnea for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In March 2015, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).  

The issue of entitlement to an evaluation in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The competent and credible evidence does not demonstrate that the Veteran's currently diagnosed cervical intervertebral disc syndrome (IVDS), spinal stenosis, degenerative joint disease (DJD) and radiculopathy had its onset during his active duty service, or is otherwise etiologically related to service; it may not be presumed to have been incurred in, or aggravated by, such service; and it is not proximately due to, the result of, or aggravated by, his service-connected disabilities.  

2.  The competent and credible evidence does not demonstrate that the Veteran's currently diagnosed obstructive sleep apnea had its onset during active duty service; it is not otherwise etiologically related to service; and it is not proximately due to, the result of, or aggravated by, his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria to establish service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in June 2008 and November 2009 with regards to his claims for direct service connection.  However, the Veteran did not receive specific notice regarding the evidence necessary to substantiate a claim for secondary service connection.  Nevertheless, the Board finds that a reasonable person could have understood the basic theory of secondary service connection through a review of the June 2011 Board decision, April 2014 VA examinations and May 2014 supplemental statement of the case.  Notably, the neither the Veteran nor his representative has expressed any prejudice due to the lack of notice.  Therefore, the Board finds that any such notice deficiency is harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 38 C.F.R. § 20.1102 (2015).

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in April 2014.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including degenerative joint disease, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

	Neck Disorder

The Veteran contends that during service, he injured his neck in a car accident when he fell asleep at the wheel and hit a road grader at a construction site.  According to the Veteran's parents, who had picked up the Veteran following the accident, the Veteran was in a serious car accident in which he sustained significant injuries to his right shoulder, neck, and wrist.  As a result, the Veteran said that he has had chronic neck pain since his accident, which developed into his currently diagnosed cervical spine disability.  See August 2008 VA treatment record, June 2008 statements, January 2011 Board hearing transcript, and April 2014 VA examination.  

Service treatment records (STRs) document that the Veteran received treatment for a motor vehicle accident in August 1987.  He complained of neck and chest pains.  An August 1987 radiology report of the Veteran's cervical spine revealed no gross abnormalities.  See August 1987 STR.  A September 1987 STR reflect that the Veteran continued to have soreness in his clavicular area.  A September 1988 examination showed normal spine clinical evaluation results.  A December 1989 Army Reserves enlistment examination showed normal spine clinical evaluation results.  

The Veteran first sought post-service treatment for neck problems at VA in 2008.  An August 2008 VA treatment record reflects that the Veteran reported his in-service car accident and that he experienced intermittent neck and shoulder pain ever since.  He was sent for physical therapy for chronic neck and back pain.  See September 2008 VA treatment record.  

Private treatment records from Dr. B.S.P., the Veteran's private treating chiropractor, document that the Veteran had been receiving treatment since December 2006.  The Veteran had been initially complaining of low back pain, neck pain and shoulder pain.  The Veteran was diagnosed with cervical radiculitis, cervical segmental dysfunction and cervicalgia.  See February 2011 private treatment record.  A March 2013 MRI of the cervical spine revealed that the Veteran had mild to moderate stenosis, small central disc protrusion with mild central canal narrowing and mild disc bulge.  See June 2014 private treatment record.  

At an April 2014 VA examination, the Veteran reported his in-service car accident and subsequent persistent neck pain.  Upon objective evaluation, including review of the Veteran's March 2013 MRI, the VA examiner diagnosed the Veteran with cervical IVDS, spinal stenosis, DJD, and radiculopathy.  Based on a negative x-ray at the time of the Veteran's in-service accident and no further documentation in his STRs related to his neck problem, the VA examiner opined that it was less likely than not that the Veteran current cervical spine disability was incurred in or caused by his 1987 motor vehicle accident.  In addition, the VA examiner concluded that the Veteran's cervical spine disability was not proximately due to, the result of, or aggravated by, his service-connected disabilities, including paralysis of the sciatic nerve, eczema, DJD of the lumbar spine, limited motion of the wrist, hypertensive vascular disease, and posttraumatic stress disorder (PTSD), as there was no evidence in current medical literature that supports such a claim.  

In a June 2014 statement, Dr. B.S.P. opined that the Veteran's shoulder and neck pain "could be related to a car accident he had in 1987."  

Based on a careful review of all of the evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a neck disorder.  

The evidence shows that the Veteran developed neck pain following his 1987 in-service car accident.  However, the Veteran's STRs did not document a diagnosis for a neck injury.  No evidence of a cervical spine disability was found on his August 1987 x-ray.  In addition, the Veteran sought no further treatment for neck problems after 1987.  Subsequent examinations during his active duty service (September 1988) and entrance into his Army Reserve service (December 1989) did not document any cervical spine problems.  Although the Veteran reported having continuous neck pain since his in-service accident, the first documented record of treatment following service was in 2008, in which he described his neck pain as intermittent.  Furthermore, the Veteran was not diagnosed with arthritis until 2013, 24 years after his discharge.  The Board finds that the evidence does not show that the Veteran's current cervical spine DJD manifested within one year of his discharge; nor does it show that his neck pain symptoms were continuous following service.  Thus, the Veteran's cervical spine DJD, as a chronic disease under 38 C.F.R. § 3.309(a), is not entitled to presumptive service connection.  

Nevertheless, the Board must consider whether the Veteran's current cervical spine disability is etiologically related to his active duty service on a direct basis.  The Board finds that the April 2014 VA examiner provides the most probative etiological opinion on this issue.  The VA examiner took into account the Veteran's lay statements, reviewed his medical records and provided a complete rationale for his opinion.  Whereas, the June 2014 opinion of Dr. B.S.P. was no more than speculative as he found that the Veteran's current neck pain "could be" related to his in-service car accident.  Obert v. Brown, 5 Vet. App. 30, 33 (1995); Bloom v. West, 12 Vet. App. 185, 187 (1999) (opinion must provide the degree of certainty required for a medical nexus).  Moreover, Dr. B.S.P. provided no support for his opinion, therefore, the Board finds that this opinion provides no probative value.  See Miller v. West, 11 Vet. App. 345 (1998).  Thus, the Board finds that the Veteran's current cervical spine disability was not related to any neck injuries sustained in his 1987 car accident.  

Finally, the April 2014 VA examiner also provided the most probative evidence that none of the Veteran's current service-connected disabilities caused or aggravated his cervical spine disability.  The Veteran argued that he fell asleep at the wheel when the accident occurred.  As discussed in detail below, the Veteran is also not entitled to service connection on a secondary basis for his sleep apnea, because the evidence does not show that his sleep apnea was etiologically related to his active duty service.  

The Veteran is competent to report his symptoms of neck pain and his in-service car accident.  However, he contends that his currently diagnosed cervical spine disability must be related to his in-service car accident.  Furthermore, the Veteran submitted lay statements which described the accident as serious and the injuries he sustained as significant.  As the evidence does not show that the Veteran or any of the other lay persons have the medical knowledge or training to provide such an etiological opinion, the lay statements are not deemed competent as to etiology.  That determination is too medically complex to be made based on lay observations alone.  See Layno v. Brown, 6 Vet. App. at 470; Jandreau v. Nicholson, 492 F.3d at 1377.

In sum, the Veteran is not entitled to service connection for a neck disorder, to include on a direct, presumptive, or secondary basis, therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

	Sleep Apnea

The Veteran contends that his sleep apnea developed during his active duty service.  He described having symptoms of snoring and fatigue.  He argues that his 1987 car accident was the result of him falling asleep at the wheel which demonstrates that he had sleep apnea at that time.  He said that during service he was removed from a position in the battery shop for falling asleep.  He indicated that he was on medication for throat problems.  Alternatively, he argued that his service-connected hypertension or service-connected PTSD caused his sleep apnea.  See December 2009 VA Form 9 and January 2011 Board hearing transcript.  

At his January 2011 Board hearing, the Veteran testified that he had a private sleep study performed in 2000 where he was initially diagnosed with sleep apnea.  He said that he did not seek treatment for his sleep problems during service, because he did not know about sleep apnea.  

A February 2007 private sleep study documents that the Veteran was diagnosed with severe sleep apnea.  

An October 2008 VA treatment record documents that the Veteran underwent a sleep study following complaints of frequent snoring with witnessed apneas and gasping, and excessive sleepiness.  The Veteran was diagnosed with severe obstructive sleep apnea syndrome.  

At an April 2014 VA examination, the Veteran referred to a 2000 diagnosis for obstructive sleep apnea and his 2008 re-evaluation.  He reported pertinent daytime hypersomnolence and snoring.  Upon review of the Veteran's medical records, the VA examiner noted that documentation of the 2000 sleep study or diagnosis of obstructive sleep apnea was not found.  The VA examiner confirmed the Veteran's current diagnosis for obstructive sleep apnea.  Based on a lack of documented evidence to support the claim that the Veteran had a diagnosis for sleep apnea during service, the VA examiner opined that it was less likely than not that the Veteran's sleep apnea was incurred in or caused by his active duty service.  In addition, the VA examiner concluded that the Veteran's sleep apnea was not proximately due to, the result of, or aggravated by, his service-connected disabilities, including paralysis of the sciatic nerve, eczema, DJD of the lumbar spine, limited motion of the wrist, hypertensive vascular disease, and posttraumatic stress disorder (PTSD), as there was no evidence in current medical literature that supports such a claim.  

Based on a careful review of all of the evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for sleep apnea.

The Veteran has a current diagnosis for sleep apnea.  Although the Veteran has not submitted any documented evidence of his claimed diagnosis in 2000, the Board finds that even if the Veteran had been diagnosed with sleep apnea in 2000, such diagnosis was still made 11 years after his discharge.  

The question remains whether the Veteran's sleep apnea had its onset during active duty service.  The Veteran admitted that he did not seek treatment for his symptoms during service as he did not know about sleep apnea.  He complained of symptoms of snoring and fatigue during service which he believed were indicative of the onset of his sleep apnea.  Although the Veteran is competent to describe his symptoms, he has not demonstrated that he has the requisite specialized knowledge or training to diagnosis sleep apnea or to relate his currently diagnosed sleep apnea to his symptoms during service.  Such a determination is too medically complex to be made based on lay observations alone.  See Layno v. Brown, 6 Vet. App. at 470; Jandreau v. Nicholson, 492 F.3d at 1377.  Indeed, as explained in the April 2014 VA opinion, without a contemporaneous sleep study, the claimed in-service symptoms cannot be associated with the sleep apnea that was diagnosed more than a decade later.   

The April 2014 VA opinion is the most probative evidence as to whether the Veteran's currently diagnosed sleep apnea is etiologically related to his active duty service.  The VA examiner provided a complete rationale for his opinion based on a review of the Veteran's claims file, including his medical records, consideration of the Veteran's lay statements, and a review of current available medical literature.  As the Veteran has not submitted any competent medical evidence in support of his claim, the Board finds that the evidence weighs against finding in favor of service connection for sleep apnea on a direct basis.  

In addition, the April 2014 VA examiner opined that the Veteran's sleep apnea was not proximately due to, the result of, or aggravated by, his service-connected disabilities.  The Veteran had argued that his hypertension or PTSD caused his sleep apnea.  He did not submit any medical evidence in support of his contentions.  As previously discussed above, the Veteran is not competent to address medically complex issues, such as causation and aggravation.  See Layno v. Brown, 6 Vet. App. at 470; Jandreau v. Nicholson, 492 F.3d at 1377.  

The Board acknowledges that the Veteran suggested that there was an association between his sleep apnea and his service-connected PTSD when he submitted a medical article titled "Association of Psychiatric Disorders and Sleep Apnea in a Large Cohort."  The article discussed a study that was conducted to determine whether psychiatric disorders are commonly associated with sleep apnea in Veterans Health Administration beneficiaries.  The study concluded that sleep apnea is associated with a higher prevalence of psychiatric comorbid conditions in Veterans Health Administration beneficiaries, which suggests that those with psychiatric disorders who demonstrate coincident sleep disorder symptoms should be evaluated for sleep apnea.  However, the study does not specifically find that sleep apnea is caused by psychiatric disorders.  Furthermore, the article is not specific to the Veteran and the findings were not based on the Veteran's history and circumstances.  Evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As the article is general in nature and does not specifically relate to the facts and circumstances surrounding this particular case, the Board finds that it offers little probative value.  

In sum, the Veteran is not entitled to service connection for sleep apnea, to include on a direct or secondary basis, therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a neck disorder is denied.

Entitlement to service connection for sleep apnea is denied.  


REMAND

The Veteran filed an August 2015 Notice of Disagreement for entitlement to an evaluation in excess of 30 percent for PTSD.  The RO has not yet issued a statement of the case (SOC) on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is, therefore, remanded for issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

The AOJ should furnish a SOC to the Veteran addressing the issue of entitlement to an evaluation in excess of 30 percent for PTSD.  The Veteran and his representative must be advised of the need to file a timely Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal of this issue from the June 2015 rating decision.  This claim should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


